Citation Nr: 0211190	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
a disorder of the bladder and impotency as secondary to 
Department of Veterans Affairs (VA) surgery and medical 
treatment during the period from February 29, 1992 to March 
3, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The RO denied entitlement to compenation benefits for bladder 
problems and impotency pursuant to the provisions of 
38 U.S.C.A. § 1151.

In June 1996, the veteran and his spouse appeared and 
testified at a hearing held by and at the RO in Salt Lake 
City, Utah.  

A transcript of the hearing testimony has been associated 
with the claims file.

This matter was remanded by the Board in October 1997 and has 
since been returned for further appellate review.

Subsequent to the Board's October 1997 remand, the veteran 
relocated his residence on several occasions, requiring 
several permanent transfers of his claims file and continued 
development of the claim by both the Denver, Colorado RO and, 
more recently, the Waco, Texas RO. 


In March 2002, the Waco RO denied the veteran's claims of 
entitlement to service connection for hearing impairment; 
colon polyps; history of prostate cancer, with benign 
prostatic hypertrophy, status post transurethral resection of 
the prostate; atrial fibrillation with pacemaker placement; 
and lung blood clot.  
The RO also denied reopening a claim of entitlement to 
service connection for amebiasis, claimed as amebic 
dysentery.  

To the Board's knowledge, the veteran has not filed a notice 
of disagreement as to the issues denied by the RO in March 
2002.  Accordingly, they are not within the Board's 
jurisdiction at this time and will be discussed no further 
herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2002).  


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the veteran, has been completed.

2. The competent and probative medical evidence of record 
shows that the veteran's bladder disorder and impotency, 
or additional disability related thereto, are not 
secondary to surgery and treatment at the Denver, Colorado 
VA Medical Center from February 29, 1992 to March 3, 1992.


CONCLUSION OF LAW

The criteria for compensation benefits for a disorder of the 
bladder and impotency as secondary to surgery and medical 
treatment at a VA medical facility during the period from 
February 29, 1992 to March 3, 1992 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims he is entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 due to 
surgical treatment he received at the Denver, Colorado VA 
Medical Center (VAMC) from February 29, 1992 to March 3, 
1992.  This VA treatment allegedly caused impotency and 
voiding dysfunction generally claimed as a bladder disorder.

A September 1954 letter from Dr. LRB (initials) shows the 
veteran presented in February 1949 with complaints of 
abdominal distress.  X-ray testing led to several findings 
and diagnoses, including suspicion of right urethral 
stricture.

In approximately 1976, the veteran was experiencing an 
abnormal voiding pattern.  A transurethral resection of the 
prostate (TURP) was performed, which resolved the 
genitourinary symptoms for about 14 years.

In the early part of 1990, the veteran developed nocturia, 
strained voiding, and difficulty stopping his stream at the 
end of voiding.  A second TURP was performed.  Although it 
failed to relieve his symptoms, adenocarcinoma of the 
prostate gland was discovered, described as an A1 lesion.  
Later examinations found no evidence of carcinoma, and he was 
presumed cured.

In September 1991, the veteran again presented with abnormal 
voiding pattern.  A cystoscopic examination revealed the 
bladder neck as open.  The prostate was described as 
irregular, small with a subtrigonal lobe.  Detrusor 
instability and outlet obstruction were noted.  Consequently, 
he underwent a third TURP in October 1991.

The VA discharge summary of the October 1991 TURP indicated 
that there was a small amount of tissue at the bladder neck, 
as well as some tissue at the apex.  Seven grams of tissue 
were resected.

On February 29, 1992, the veteran presented to the Denver 
VAMC with acute urinary retention and an attempt was made to 
insert a catheter into the bladder.  Hospital personnel used 
filiforms and followers and tried to place a catheter with a 
Mandrin catheter guide, but these efforts were unsuccessful.  
A flexible cystoscopic examination conducted at that time 
showed multiple false passages in the bulbar urethra.  To 
allow for proper drainage, a suprapubic cystostomy was done.     

On the date of discharge, March 3, 1992, the suprapubic tube 
plugged.  A cystoscopic examination at that time revealed a 
very tight bladder neck contracture.  An incision of the 
bladder neck contracture was performed, and a Foley catheter 
was inserted.

In October 1992, the veteran was seen in the VAMC urology 
clinic for stress urinary incontinence and impotency.  
Progress notes and evaluations thereafter continue to reflect 
diagnoses and treatment of bladder/voiding dysfunction and 
complaints of impotency.  

VA conducted an examination in October 1995.  Past medical 
history was positive for atrial fibrillation, permanent 
pacemaker placement, transient ischemic attacks, 
hypertension, hyperlipidemia, chronic renal insufficiency, 
gastroesophageal reflux, depression, peripheral vascular 
disease, and history of pulmonary embolus.  The examiner 
opined that the cause of the veteran's impotency was probably 
multi-factorial due to numerous medications, peripheral 
vascular disease, and depression.

In May 1996, the veteran underwent emergency care for his 
urinary retention.  He was discharged with an instruction 
note that urinary retention is usually due to enlargement of 
the prostate gland, with increased risk of urinary blockage 
coming from alcohol/medication use, emotional distress, and 
other medical problems.

In June 1996 the veteran and his wife presented oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.  

The veteran essentially argued that his impotency and bladder 
disorder problems were not in existence prior to the 1992 VA 
genitourinary procedure, and that consequently such problems 
could not satisfactorily be dissociated therefrom.

As requested by VA, urologist Dr. CKW conducted an 
examination of the veteran in April 1999.  The examiner 
provided a thorough review of the medical evidence of record 
and offered a detailed opinion concerning the etiology of the 
bladder disorder and impotency.

The April 1999 examiner opined that the veteran's urinary 
urgency, frequency, precipitous urgency, and urge 
incontinence were really all symptoms of a bladder disorder 
that began prior to the second TURP by one and one-half 
years.  Stress incontinence was specifically linked to the 
last TURP in October 1991 but was considered possibly related 
to the second TURP in 1990.

The April 1999 examiner also stated that the second and third 
TURP may not have been necessary because bladder disorder 
symptoms are frequently confused with bladder outlet 
obstruction, suggesting the veteran may not have had a 
bladder outlet obstruction.  

The April 1999 examiner is a practicing urologist.  The 
examiner noted that many patients will have an incision of a 
bladder neck contracture and not have any resulting problems 
related to impotence.  The examiner then acknowledged that it 
is conceivable that any electrocautery effect working within 
the prostate after somebody has had three TURPs could damage 
the nerves for erection.  

The April 1999 examiner added that the veteran has had 
considerable risk factors for impotence that have existed for 
some time, especially hypertension, hyperlipidemia, and 
documented vascular disease.  The examiner noted that "it is 
well known that the risk factors of a combination of 
hypertension and hyperlipidemia play a substantial role in 
the cause of erectile dysfunction in patients."

In conclusion, the April 1999 examiner stated that although 
the veteran's situation was very complex, clearly the 
decision to cut the bladder neck contracture seems to have 
been a reasonable decision given the alternatives.


Criteria

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  See 
Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) (although claims 
for 38 U.S.C.A. § 1151 benefits are not based upon actual 
service connection, there are similarities in their 
adjudication). 

During the pendency of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. 
§ 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).
In 1991, the CAVC invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court), in affirming 
the Federal Circuit's (CAFC) decision, held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  


Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The most recent supplemental statement of the case (SSOC) was 
issued in February 2002.  In August 2001, the RO sent a 
development letter to the veteran setting forth what was 
substantively required to establish entitlement to the 
benefits claimed.  
The letter specifically told him what information or evidence 
VA needed from him and how he could otherwise help his claim.  
The RO's letter also told him what VA had done to develop the 
claim and what development by VA was still ongoing at that 
time.   

VA has accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claim, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio v. Principi, No. 02-997 
(U.S. Vet. App. June 19, 2002).

The November 1995 rating decision, the April 1996 statement 
of the case (SOC), and the SSOCs dated in May 1997 and 
February 2002 also served to notify the veteran of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he and his 
representative have in fact done so by attending a personal 
hearing and submitting evidence and arguments dated through 
August 2002.  See generally Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).  

The claims file shows that the RO has made reasonable efforts 
since 1995 to obtain all identified evidence, including 
evidence identified at the June 1996 hearing, and has 
received either the requested evidence or a negative response 
from medical providers.

In February 2001, the RO received a copy of an August 1983 
award certificate from the Social Security Administration 
(SSA), reflecting entitlement to disability benefits 
beginning in July 1983.

SSA disability determinations and any related records usually 
hold some level of probative value for VA adjudication.  See 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In this case, however, the nature of the claim is such that 
these SSA records are not relevant because there is no 
reasonable possibility they would substantiate the claim.  
The record as presently constituted includes a wealth of 
competent medical evidence that adequately documents the 
longitudinal medical history of the claimed disabilities at 
issue, as well as a baseline of symptomatology prior to the 
February to March 1992 VA treatment.  

Records showing that the veteran did not have the claimed 
disabilities prior to 1983 lack probative value; there are 
years of bladder disorder treatment after 1983, and the 
competent evidence of record indeed establishes that 
impotency was not reported until after the February to March 
1992 VA treatment.  Thus, the only findings from SSA records 
that would be probative to the claim, would be those against 
the claim, such as evidence of pre-existing impotency and 
further evidence of a bladder disorder many years before the 
VA treatment in question.

Additionally, the veteran  has been diagnosed with and 
treated for a number of significant and debilitating 
disorders during his lifetime, and the award certificate does 
not indicate that a genitourinary disorder was the basis for 
disability or otherwise contributed materially to SSA's 
favorable determination.

A VA examination was conducted in October 1995, and pursuant 
to the Board's October 1997 remand, a VA examination was 
conducted in April 1999.  The reports from these examinations 
adequately address the issue on appeal, and a request for 
another VA examination at this time is unnecessary.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The RO readjudicated the issue 
on appeal in a February 2002 SSOC.  In the SSOC, the RO cited 
the VCAA and stated that "the decision [was] made under 
those new guidelines . . . ."


38 U.S.C.A. § 1151

As the veteran's claim was filed prior to October 1, 1997, 
the provisions in effect prior to that date are to be applied 
in this case.  That is, there is no requirement that 
"fault" be shown.  See Brown, supra.

At the outset, the Board notes that while the veteran has 
consistently argued that he incurred his bladder disorder and 
impotency as a result of the February to March 1992 VA 
treatment and surgery, as a lay person he is not competent to 
offer evidence that requires medical knowledge as to 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran acquired his bladder disorder and impotency as 
secondary to VA surgery and treatment. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

As described by physicians throughout the record, the veteran 
has a longstanding and complex genitourinary medical history.  
The competent and probative evidence shows that his urinary 
dysfunction began 16 years prior to the VA treatment at 
issue, with a possibility that urinary dysfunction actually 
began 41 years prior to the VA treatment at issue.

With respect to the bladder disorder, the evidentiary record 
reflects a significant treatment history for voiding 
difficulties prior to the February to March 1992 VA 
treatment.  In August 2002, the veteran's representative 
argued that there was "additional disability as a result of 
VA medical treatment."  See generally VAOPGCPREC 4-01.  

In July 1997, the veteran's representative argued that 
neither the bladder disorder nor the impotency pre-existed 
the February to March 1992 VA treatment.  The Board therefore 
notes that it has considered both contentions as set forth.

The competent and probative evidence, however, does not show 
that the February to March 1992 VA treatment caused or 
aggravated the current impotency or bladder disorder.

There is no competent and probative opinion in favor of the 
claim from either a treating physician or VA examiner.  

The October 1995 VA examiner opined that the veteran's 
impotency was probably due to depression, peripheral vascular 
disease, and medication.  Likewise, the April 1999 VA 
examiner noted "considerable" risk factors the veteran had 
for impotency, two of which were described as 
"substantial," and these observations imply an opinion 
comparable with the previous examiner.  Although it was 
opined that the three TURPS could have conceivably damaged 
the nerves for erection, this too goes against the claim, 
because none of the TURPS was performed during the February 
to March 1992 admission.

The April 1999 examiner plainly stated that the veteran's 
bladder disorder began prior to the second TURP, which places 
the onset at some point in 1988, four years before the VA 
treatment at issue.  At the very most, stress incontinence 
was attributed to the third TURP, which was performed four 
months prior to the February 1992 admission.  

In no uncertain terms, the examiner attributed the current 
bladder disorder symptomatology to various periods well 
before the VA treatment at issue.  There is no mention that 
such symptomatology increased in severity after March 1992, 
and there are no pertinent treatment records in the months 
immediately following March 1992 that would raise such an 
inquiry.  

The Board accords significant probative value to the VA 
examiners of record, particularly the April 1999 examiner.  
Their opinions are well reasoned, thorough, and consistent 
with the evidentiary record in its entirety.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).

The competent medical evidence reflects a severely disabled 
individual, who was 69 years old at the time of the VA 
treatment in 1992.  There are years of treatment records 
related to voiding dysfunction leading up to the 1992 
admission, and he did not present with impotency until at 
least seven months after the VA treatment at issue.  The 
October 1995 VA examination alone listed 10 rather serious 
disorders from which he suffers, and 1996 records note benign 
prostatic hypertrophy as a reason for urinary blockage.

The veteran has specifically argued that "a great deal of 
treatment and care was not given to [him]."  See generally 
VAOPGCPREC 5-01 (benefits may be paid for disability 
attributable to VA's failure to diagnose and/or treat).

In this regard, the Board notes that the April 1999 examiner 
suggested that there may have been a misdiagnosis by VA, 
which would have then made the second and third TURP 
unnecessary.  However, because treatment records document 
removal of obstructed tissue, it is more likely that VA 
properly diagnosed and treated the veteran.  

Regardless, all treatment involving TURPS was performed well 
before the February to March 1992 VA treatment.  The examiner 
also considered the decision to incise the bladder neck 
contracture on March 3, 1992 and found it to be a reasonable 
decision, and there is no competent evidence to the contrary.
Citing Colvin, the veteran's representative has argued that 
it is inappropriate for VA to assert, as it did in the 
November 1995 rating decision, that a number of the veteran's 
other conditions could have caused impotency.  The Board 
stresses that it is relying on the competent medical opinions 
that indicate impotency was likely brought about by a variety 
of longstanding medical problems and treatment related 
thereto, rather than four days of VA treatment from February 
to March 1992.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in his favor.  
Gilbert, supra.  For these reasons, the Board finds that the 
evidence of record does not establish entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the 
bladder and impotency as secondary to VA surgery and medical 
treatment during the period from February 29, 1992 to March 
3, 1992 is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

